EXHIBIT ENTERPRISE PRODUCTS PARTNERS L.P. RECAST OF CERTAIN SECTIONS OF THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDING SEPTEMBER 30, 2009 TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 28 1 Recast of Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. For the three and nine months ended September 30, 2009 and 2008. The following information should be read in conjunction with our unaudited supplemental condensed consolidated financial statements and accompanying notes included in this Current Report on Form 8-K under Exhibit 99.3.In addition, the following information and such unaudited condensed consolidated financial statements should also be read in conjunction with the audited financial statements and related notes, together with our discussion and analysis of financial position and results of operations included in this Current Report on Form 8-K under Exhibits 99.1 and99.2. Our financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). Key References Used in this Report Enterprise Products Partners L.P. is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”Unless the context requires otherwise, references to “we,” “us,” “our,” or “Enterprise Products Partners” are intended to mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries, which now includes TEPPCO Partners, L.P. and its general partner. References to “EPO” mean Enterprise Products Operating LLC, which is a wholly owned subsidiary of Enterprise Products Partners through which Enterprise Products Partners conducts substantially all of its business. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO and a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners and is wholly owned by EPO. References to “EPGP” mean Enterprise Products GP, LLC, which is our general partner. References to “Enterprise GP Holdings” mean Enterprise GP Holdings L.P., a publicly traded limited partnership, the units of which are listed on the NYSE under the ticker symbol “EPE.”Enterprise GP Holdings owns EPGP.References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” and “TEPPCO GP” mean TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC (which is the general partner of TEPPCO) prior to their mergers with our subsidiaries.On October 26, 2009, we completed our merger with TEPPCO and TEPPCO GP (such related mergers referred to herein individually and together as the “TEPPCO Merger”).For additional information regarding the TEPPCO Merger, see “Recent Developments” included within this Item 2. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries, which include Energy Transfer Partners, L.P.Energy Transfer Equity is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETE.”The general partner of Energy Transfer Equity is LE GP, LLC (“LE GP”).Enterprise GP Holdings owns a noncontrolling interest in both LE GP and Energy Transfer Equity.Enterprise GP Holdings accounts for its investments in LE GP and Energy Transfer Equity using the equity method of accounting. References to “EPCO” mean EPCO, Inc. and its wholly owned, privately held affiliates, which are related parties to all of the foregoing named entities. 2 We, EPO, Duncan Energy Partners, DEP GP, EPGP, Enterprise GP Holdings, EPE Holdings, TEPPCO and TEPPCO GP are affiliates under the common control of Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO. As generally used in the energy industry and in this discussion, the identified terms have the following meanings: /d per day BBtus billion British thermal units MBPD thousand barrels per day MMBbls million barrels MMBtus million British thermal units MMcf million cubic feet Bcf billion cubic feet Cautionary Note Regarding Forward-Looking Statements This discussion contains various forward-looking statements and information that are based on our beliefs and those of our general partner, as well as assumptions made by us and information currently available to us.When used in this document, words such as “anticipate,” “project,” “expect,” “plan,” “seek,” “goal,” “estimate,” “forecast,” “intend,” “could,” “should,” “will,” “believe,” “may,” “potential” and similar expressions and statements regarding our plans and objectives for future operations, are intended to identify forward-looking statements.Although we and our general partner believe that such expectations reflected in such forward-looking statements are reasonable, neither we nor our general partner can give any assurances that such expectations will prove to be correct.Such statements are subject to a variety of risks, uncertainties and assumptions as described in more detail in Item 1A “Risk Factors” included under Exhibit 99.1 of this Current Report on Form 8-K.If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or expected.You should not put undue reliance on any forward-looking statements.Except as required by federal and state securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or any other reason. Critical Accounting Policies and Estimates A summary of the significant accounting policies we have adopted and followed in the preparation of our supplemental consolidated financial statements is included under Exhibit 99.1 of this Current Report on Form 8-K.Certain of these accounting policies require the use of estimates.As more fully described therein, the following estimates, in our opinion, are subjective in nature, require the exercise of judgment and involve complex analysis: depreciation methods and estimated useful lives of property, plant and equipment; measuring recoverability of long-lived assets and equity method investments; amortization methods and estimated useful lives of qualifying intangible assets; methods we employ to measure the fair value of goodwill; revenue recognition policies and use of estimates for revenues and expenses; reserves for environmental matters; and natural gas imbalances.These estimates are based on our current knowledge and understanding and may change as a result of actions we may take in the future.Changes in these estimates will occur as a result of the passage of time and the occurrence of future events.Subsequent changes in these estimates may have a significant impact on our financial position, results of operations and cash flows. Overview of Business We are a North American midstream energy company providing a wide range of services to producers and consumers of natural gas, natural gas liquids (“NGLs”), crude oil, refined products and certain petrochemicals.Our midstream energy asset network links producers of natural gas, NGLs and crude oil from some of the largest supply basins in the United States, Canada and the Gulf of Mexico with domestic consumers and international markets.In addition, we are an industry leader in the development 3 of pipeline and other midstream energy infrastructure in the continental United States and Gulf of Mexico.We are a publicly traded Delaware limited partnership formed in 1998, the common units of which are listed on the NYSE under the ticker symbol “EPD.” In connection with the TEPPCO Merger, we revised our business segments.Our reorganized business segments reflect the manner in which these businesses are managed and reviewed by the chief executive officer of our general partner. Under our new business segment structure, we have five reportable business segments: NGL Pipelines & Services; Onshore Natural Gas Pipelines & Services; Onshore Crude Oil Pipelines & Services; Offshore Pipelines & Services; and Petrochemical & Refined Products Services.Our business segments are generally organized and managed according to the type of services rendered (or technologies employed) and products produced and/or sold. We conduct substantially all of our business through EPO.We are owned 98% by our limited partners and 2% by our general partner, EPGP.EPGP is owned 100% by Enterprise GP Holdings. Basis of Presentation Since Enterprise Products Partners, TEPPCO and TEPPCO GP are under common control of Mr. Duncan, the TEPPCO Merger was accounted for at historical costs as a reorganization of entities under common control in a manner similar to a pooling of interests.The inclusion of TEPPCO and TEPPCO GP in our supplemental consolidated financial statements was effective January 1, 2005 because an affiliate of EPCO under common control with Enterprise Products Partners originally acquired ownership interests in TEPPCO GP in February Our consolidated financial statements prior to the TEPPCO Merger reflect the combined financial information of Enterprise Products Partners, TEPPCO and TEPPCO GP on a 100% basis.Third party and related party ownership interests in TEPPCO and TEPPCO GP prior to the merger have been reflected as “Former owners of TEPPCO” a component of noncontrolling interest. The financial statements of TEPPCO and TEPPCO GP were prepared from the separate accounting records maintained by TEPPCO and TEPPCO GP.All intercompany balances and transactions have been eliminated in consolidation. 4 As previously noted, the TEPPCO Merger was accounted for as a reorganization of entities under common control.The following information is provided to reconcile total revenues and total gross operating margin for the three and nine months ended September 30, 2009 and 2008, as currently presented with those we previously presented.There was no change in net income attributable to Enterprise Products Partners L.P. for such periods since net income attributable to TEPPCO and TEPPCO GP was allocated to noncontrolling interests.Additionally, there was no change in our reported earnings per unit for such periods.See “Other Items” included within this Item 2 for information regarding total segment gross operating margin, which is a non-generally accepted account principle (“non-GAAP”) financial measure of segment performance. For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Total revenues, as previously reported $ 4,596.1 $ 6,297.9 $ 11,527.1 $ 18,322.1 Revenues from TEPPCO 2,205.3 4,205.7 5,576.1 11,194.7 Revenues from Jonah Gas Gathering Company (“Jonah”) (1) 60.2 58.7 180.8 177.0 Eliminations (2) (72.2 ) (63.2 ) (173.4 ) (149.7 ) Total revenues, as currently reported $ 6,789.4 $ 10,499.1 $ 17,110.6 $ 29,544.1 Total segment gross operating margin, as previously reported $ 560.9 $ 478.9 $ 1,618.8 $ 1,535.5 Gross operating margin from TEPPCO 62.5 122.9 309.9 379.7 Gross operating margin from Jonah 46.6 40.7 137.8 121.9 Eliminations (3) (31.3 ) (26.9 ) (91.6 ) (79.5 ) Total segment gross operating margin, as currently reported $ 638.7 $ 615.6 $ 1,974.9 $ 1,957.6 (1) Prior to the TEPPCO Merger, we and TEPPCO were joint venture partners in Jonah.As a result of the TEPPCO Merger, Jonah became a consolidated subsidiary. (2) Represents the eliminations of revenues between us, TEPPCO and Jonah. (3) Represents equity earnings from Jonah recorded by us and TEPPCO prior to the merger. Recent Developments The following information highlights our significant developments since January 1, 2009 through November 9, 2009 (the original filing date of our Quarterly Report on Form 10-Q for the nine months ended September 30, 2009). Merger of TEPPCO and TEPPCO GP with Enterprise Products Partners On October 26, 2009, the related mergers of our wholly owned subsidiaries with TEPPCO and TEPPGO GP were completed.Under terms of the merger agreements, TEPPCO and TEPPCO GP became wholly owned subsidiaries of ours and each of TEPPCO's unitholders, except for a privately held affiliate of EPCO, were entitled to receive 1.24 of our common units for each TEPPCO unit.In total, we issued an aggregate of 126,932,318 common units and 4,520,431 Class B units (described below) as consideration in the TEPPCO Merger for both TEPPCO units and the TEPPCO GP membership interests.TEPPCO’s units, which had been trading on the NYSE under the ticker symbol TPP, have been delisted and are no longer publicly traded. A privately held affiliate of EPCO exchanged a portion of its TEPPCO units, based on the 1.24 exchange rate, for 4,520,431 of our Class B units in lieu of common units.The Class B units are not entitled to regular quarterly cash distributions for the first sixteen quarters following the closing date of the merger.The Class B units automatically convert into the same number of common units on the date immediately following the payment date for the sixteenth quarterly distribution following the closing date of the merger.The Class B units are entitled to vote together with the common units as a single class on partnership matters and, except for the payment of distributions, have the same rights and privileges as our common units. Under the terms of the TEPPCO Merger agreements, Enterprise GP Holdings received 1,331,681 of our common units and an increase in the capital account of EPGP to maintain its 2% general partner 5 interest in us as consideration for 100% of the membership interests of TEPPCO GP.Following the closing of the TEPPCO Merger, affiliates of EPCO owned approximately 31.3% of our outstanding limited partner units, including 3.4% owned by Enterprise GP Holdings. The post-merger partnership, which retains the name Enterprise Products Partners L.P., accesses the largest producing basins of natural gas, NGLs and crude oil in the U.S., and serves some of the largest consuming regions for natural gas, NGLs, refined products, crude oil and petrochemicals.The post-merger partnership owns almost 48,000 miles of pipelines comprised of over 22,000 miles of NGL, refined product and petrochemical pipelines, over 20,000 miles of natural gas pipelines and more than 5,000 miles of crude oil pipelines.The merged partnership’s logistical assets include approximately 200 MMBbls of NGL, refined product and crude oil storage capacity; 27 Bcf of natural gas storage capacity; one of the largest NGL import/export terminals in the U.S., located on the Houston Ship Channel; 60 NGL, refined product and chemical terminals spanning the U.S. from the west coast to the east coast; and crude oil import terminals on the Texas Gulf Coast.The post-merger partnership owns interests in 17 fractionation plants with over 600 MBPD of net capacity; 25 natural gas processing plants with a net capacity of approximately 9 Bcf/d; and 3 butane isomerization facilities with a capacity of 116 MBPD. The post-merger partnership is also one of the largest inland tank barge companies in the U.S. The merger transactions will be accounted for as a reorganization of entities under common control in a manner similar to a pooling of interests.The financial and operating activities of Enterprise Products Partners, TEPPCO and Enterprise GP Holdings and their respective general partners, and EPCO and its privately held subsidiaries, are under the common control of Dan L.
